DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on August 25, 2022, in response to the Office Action mailed on May 26, 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 21-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 8,094,026), in view of Tyagi et al. (US 2013/0066476, hereinafter Tyagi).
With respect to claim 1, Green discloses a store management system comprising: 
one or more cameras and a user interface configured to be positioned proximate an entry area of a store, the one or more cameras and the user interface configured to facilitate acquiring information regarding a plurality of customers who enter a store (claim 1); and 
a processor configured to: identify each customer of the plurality of customers based on video data acquired by the one or more cameras (column 7 lines 2-30); 
settle a single commodity list of commodities intended to be purchased by the customer group in a single settlement transaction (abstract discloses tracking the purchase).
Green does not explicitly disclose the feature of grouping a subset of the plurality of customers into a customer group based on the information.
However, Tyagi teaches the feature of grouping a subset of the plurality of customers into a customer group based on the information (abstract, figure 4 and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Green to include the feature of grouping a subset of the plurality of customers into a customer group based on the information, as taught by Tyagi in order to automate monitoring. 
With respect to claim 2 Greeen further teaches the feature, wherein the processor is configured to: 
set at least one customer of the subset of the plurality of customers as a person in charge of settlement for the customer group (column 7 lines 2-30); 
determine that the person in charge of settlement is attempting to leave the store prior to settlement being completed for the customer group (column 7 lines 2-30); and 
provide an alert in response to the person in charge of settlement attempting to leave the store prior to settlement being completed for the customer group (column 7 lines 2-30).
With respect to claim 3 Greeen further teaches the feature, wherein the alert is provided to an employee of the store (claim 11).
With respect to claim 4 Greeen further teaches the feature, wherein the alert includes activating an alarm (claim 11).
With respect to claim 6 Greeen further teaches the feature, wherein the processor is configured to not provide the alert in response to another person of the subset of the plurality of customers associated with the customer group that is not the person in charge of settlement attempting to leave the store prior to settlement being completed (column 7 lines 2-30).
With respect to claim 7 Greeen further teaches the feature, further comprising a storage device that stores video data, wherein the processor is configured to: 
set at least one customer of the subset of the plurality of customers as a person in charge of settlement for the customer group and to determine that the person in charge of settlement is attempting to leave the store prior to settlement being completed for the customer group (column 7 lines 2-30); and 
record the video data of the person in charge of settlement attempting to leave the store in response to settlement not being completed for the customer group (column 7 lines 2-30).
With respect to claim 8 Greeen further teaches the feature, further comprising: a plurality of sensors positionable about the store to facilitate monitoring removal of commodities from display units and shelves within the store (column 7 lines 2-30 discloses tags attached to the product); and a plurality of cameras positionable about the store to facilitate monitoring the plurality of customers within the store (column 7 lines 2-30); wherein the processor is configured to: 
track the plurality of customers and the commodities selected thereby via the plurality of sensors and the plurality of cameras (column 7 lines 2-30); and 
aggregate the commodities selected by the subset of the plurality of customers associated with the customer group into the single commodity list irrespective of the commodities being or not being placed in a common shopping cart or a common shopping basket (column 7 lines 2-30).
With respect to claim 9 Greeen further teaches the feature, wherein the processing circuit is configured to: receive a first indication regarding which customers of the plurality of customers are associated with the customer group from the interface (column 7 lines 2-30); and 
receive a second indication regarding which customer of the subset of the plurality of customers associated with the customer group is a person in charge of settlement (column 7 lines 2-30).
With respect to claim 21 and 25  Greeen further teaches the feature, wherein the one or more cameras include a first camera and a second camera, and wherein the processor is configured to: identify each customer of the plurality of customers based on first video data acquired by the first camera; and group the subset of the plurality of customers into the customer group based on second video data acquired by the second camera and the user inputs acquired by the user interface (column 7 lines 2-30).
With respect to claim 22 and 26  Greeen further teaches the feature, Greeen further teaches the feature, wherein the second camera and the user interface are integrated into a grouping terminal (column 7 lines 2-30).
With respect to claim 23 and 27  Greeen further teaches the feature, wherein the grouping terminal includes a display that presents images of the subset of plurality of customers detected via the second camera for selection and assignment to the customer group via the user interface (column 7 lines 2-30).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green and Tyagi as applied to claim 1 above, and further in view of Kato (US 2011/0176705).
The combination of Green and Tyagi teaches all the feature above but does not explicitly disclose the feature of a gate configured to be positioned proximate an exit of the store, wherein the alert includes closing the gate to prevent the person in charge of settlement from leaving the store.
However, Kato teaches the feature, further comprising a gate configured to be positioned proximate an exit of the store, wherein the alert includes closing the gate to prevent the person in charge of settlement from leaving the store (paragraph [0053]).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the feature of Green and Tyagi to include the feature of closing the gate to prevent the person in charge of settlement from leaving the store, as taught by Kato in order to automate monitoring. 

Response to Arguments
Applicant's arguments filed on August 25, 2022 have been fully considered but they are not persuasive. With respect to applicant’s argument regarding the amended feature examiner notes that, Green reference teaches these features stating, 
“In the case where there is a robbery, the system provides the capability for law enforcement to quickly identify the perpetrator, and in the case of repetitive theft, the same person stealing from the same store on multiple occasions, provides evidence for law enforcement to arrest and prosecute the perpetrator. One object of the present invention is to provide a method of detection of a theft in progress as any stolen item, typically a high cost or high rate of theft item, is leaving the store exit, or unauthorized area.
Another object of the present invention is to send a signal to an existing camera surveillance system to activate the alarm condition in such camera surveillance system and provide immediate information to store security and law enforcement. Another object of the present invention is to report all of the items being stolen by reading the RFID tags on every item leaving the store. Another object of the present invention is to provide notification to store personnel that a theft has occurred so that it can be reported to law enforcement. Another object of the present invention is to provide a video file of the theft to store security and to law enforcement such that the perpetrator can be identified, caught, watched for multiple thefts, and have evidence for prosecution. Another object of this invention is to extract digital still pictures from the video clip to send to the store manager or security personnel so there is an immediate picture received to quickly identify the perpetrator.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687